Appeal is from an order denying the motion of Johnson, as Liquidator of Bankers Trust Company of St. Augustine, to dismiss the amended bill of complaint filed by Aubertin.
The bill of complaint sought to coerce the payment by the liquidator of the sum of $500.00 as a preference claim in favor of the complainant. The principles of law controlling this case have been enunciated by this Court in the case of Florida Light Power Company v. Newsom, filed June 22, 1933, and reported149 So. 621, and on authority of the opinion and judgment in that case, the order appealed from should be affirmed. It is so ordered.
Affirmed.
DAVIS, C. J., and WHITFIELD and TERRELL, J. J., concur.